DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art does not disclose “a second antenna pattern disposed over the first surface of the substrate, the second antenna pattern having a second bandwidth different from the first bandwidth, wherein a prolonged line of an edge of the first antenna pattern parallel to the magnetic field generated by the first port of the first antenna pattern is spaced apart from the second antenna pattern” in combination with the remaining claimed features.
Regarding claim 14, the prior art does not disclose “a second antenna disposed over the first surface of the substrate, wherein the first antenna and the second antenna are arranged on a same plane; and wherein a range of operating frequency of the first antenna is different from 
Regarding claim 28, the prior art does not disclose “a second antenna disposed over the first surface of the substrate, wherein the first antenna and the second antenna are arranged on a same plane; wherein a projection of a lateral surface of the first antenna adjacent to the first port is spaced apart from the second antenna, and wherein a bandwidth of a wave generated by the first antenna is different from a bandwidth of a wave generated by the second antenna” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899